Judge Hazzard
dissented. The record, (he said) did not show, satisfactorily to him, the appearance of Jehu Clark; and this was a matter that ought not to be left in any doubt. And, even if it did *282show an appearance, he thought that, on general principles, a party-ought to be allowed to controvert a fact so essential to the jurisdiction of the court rendering the judgment, as this. Although the ¿onstitutional requisition was operative, and must be obeyed, in reference to the judgments of courts of sister States having jurisdiction, "and “full faith and credit shall be given them;” yet “every court must feel a repugnance to holding as conclusive and incontrovertible, a judgment recovered in another State, against .one who had no notice of the suit; who made n^tefence; and had no opportunity of making defence.” To adopt W^inciple of an estoppel by the record in all cases of judgment against a citizen of this State, in another State, would in his opinion, place in j'eopardy the rights and interests of the citizens. \
Wales, for plaintiff.
Bates and Bates, jr., for defendant.
Judgment reversed.